UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported):July 14, 2010 (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-08092 (Commission File Number) 94-1620407 (I.R.S. Employer Identification No.) 468 N. Camden Dr., 2nd Floor Beverly Hills, California (Address of Principal Executive Offices) (Zip Code) (310) 860-5184 (Registrant’s Telephone Number, Including Area Code) (Former name, former address, and former fiscal year, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (See General InstructionA.2 below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangement s of Certain Officers On July 14, 2010, Gary Post, Secretary and a director of Oxis International, Inc. (the “Company”), resigned from his positions as Secretary and director of the Company effective immediately.Mr. Post’s departure from the Company is due to personal reasons. SIGNATURES Pursuant to the requirements of the Securities Exchange Act 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OXIS INTERNATIONAL, INC. Dated:July 20, 2010 By: /s/ Anthony J. Cataldo Anthony J. Cataldo Chief Executive Officer
